In a proceeding under section 330 of the Election Law: (1) to invalidate a petition designating certain persons as candidates of the Democratic party in the primary election to be held June 2, 1964 for certain public offices and party positions in the First Assembly District, Kings County; and (2) for other related relief, in which all objections other than the objection to the respondent Max M. Turshen’s candidacy for the office of Member of the Assembly from said district were withdrawn, the petitioners appeal from a judgment of the Supreme Court, Kings County, entered May 21, 1964 after a hearing, which dismissed the petition. Judgment affirmed, without costs. We find no deception, fraud or confusion in this case. Motion by appellants for leave to appeal to the Court of Appeals denied. Ughetta, Acting P. J., Christ, Hill, Rabin and Hopkins, JJ., concur.